DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
     The amendments to Claim 13 in the submission filed 5/24/2022 are acknowledged and accepted.

Response to Arguments
     The Applicants’ arguments, see in particular Page 11 of the submission, filed 5/24/2022, with respect to the rejections in Section 9 of the Office Action dated 2/24/2022, have been fully considered and are persuasive.  The rejections in Section 9 of the Office Action dated 2/24/2022 have been withdrawn. 
     Additionally, contrary to Applicants’ assertion (See Page 11 of the submission filed 5/24/2022), no amendments were made to Claim 17.

Claim Objections
     Claim 17 is objected to because of the following informalities:  
Claim 17 recites the limitation "the output" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Allowable Subject Matter
     Claims 13-16, 18-21 are allowed.
     Claim 17 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
     This application is in condition for allowance except for the following formal matters: 
See Section 5 above regarding informalities with the claims.
See Sections 2-3 of the Office Action dated 2/24/2022 above regarding claims withdrawn from further consideration due to an election of an invention with traverse.
     Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
     A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
5/27/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872